NUMBER 13-22-00114-CR

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG



RUBEN PEREZ III,                                                                   Appellant,

                                               v.

THE STATE OF TEXAS,                                                                 Appellee.


                     On appeal from the 214th District Court
                           of Nueces County, Texas.


                             ORDER OF ABATEMENT

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       This cause is before the Court because appointed counsel for appellant has failed

to timely file a brief in this matter. Appellant’s brief was originally due to be filed on October

13, 2022. On October 24, 2022, the Clerk of this Court notified appellant that a brief had

not been timely filed and advised appellant that if a satisfactory reason for this failure was
not received within ten days, the Court would order the trial court to immediately conduct

a hearing to determine whether the appellant desires to prosecute this appeal, whether

the appellant is indigent and is entitled to appointed counsel, whether counsel has

abandoned the appeal, and to make appropriate findings and recommendations.

Appellant did not file the brief or otherwise respond to the Clerk’s directive.

       Accordingly, we abate and remand this matter to the trial court. The trial court shall

cause notice to issue and shall hold a hearing on the foregoing matters. We further direct

the trial court to issue findings of fact and conclusions of law regarding these issues. The

trial court is directed to cause a supplemental clerk’s record and a supplemental reporter’s

record to be prepared regarding these matters on remand, and such records shall be filed

with the Clerk of this Court within thirty days from the date of this order.

                                                             PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
21st day of November, 2022.




                                              2